 In the Matter of FRED MONTGOMERY,DOING BUSINESS AS PEREIRA STUDIOandPORTRAIT&COMMERCIAL PHOTOGRAPHERS&PHOTO FINISHERSUNION, No. 24244, AFLCase No. 21-CA-68.-Decided May 13, 1949DECISIONANDORDEROn June 25, 1948, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that he cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthe case, and finds merit in the Respondent's exceptions.The jurisdictional facts are, in brief, as follows : The Respondent,an individual, is the owner of a small store in Tucson, Arizona, whereframes, and greeting cards, and the operation of a portrait studio andphoto finishing service.He had three or four employees at the timeof the hearing.During the year ending June 1, 1948, he purchasedfrom outside the State of Arizona camera supplies valued at approxi-mately $19,000,' and greeting cards and picture frames, the exact valueof which does not appear; all this merchandise was shipped to himfrom outside the State.During the same period, he purchased lo-cally photographic finishing supplies valued at approximately $1,500;most of these supplies originated outside the State.All sales weremade, and services rendered, to customers within the State.' This sum, not representative of his normal annual purchases, included the entirestock of the camera shop, a department opened during this period.83 N. L. R. B., No. 87.587 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon these facts, the Trial Examiner found that the Respondentwas engaged in commerce within the meaning of the Act; that hisactivities had a close, intimate, and substantial relation to commerce;and that his unfair labor practices tended to lead to labor disputesburdening and obstructing commerce. It is clear, however, that theRespondent's business is a small local enterprise, and that the inter-ruption of his operations by a labor dispute could have only a remoteand insubstantial effect on commerce.For the reasons given inMat-ter of A-1 Photo Service,'we hold that we have power to dismiss thecomplaint herein.We find, moreover, that the assertion of jurisdic-tion would not effectuate the policies of the Act.We shall, there-fore, dismiss the complaint in its entirety.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint against the Re-spondent, Fred Montgomery, doing business as Pereira Studio, Tucson,Arizona, be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. Philip Licari,for the General Counsel.Mr. Richard H. Chambers,of Tucson, Ariz., andMr. Frank Ryley,of Phoenix,Ariz., for the Respondent.Mr. 0. A. Dever,of Lowell, Ariz., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by Portrait & Commercial Photographers& Photo-finishers Union, No. 24244, affiliated with the American Federation ofLabor, herein called the Union, the General Counsel of the National Labor Rela-tions Board, herein respectively called the General Counsel and the Board, bythe Regional Director for the Twenty-first Region (Los Angeles, California),issued his complaint against Fred Montgomery, doing.business as Pereira Studio,herein called the Respondent, alleging that the said Respondent had engaged in,and is engaging in, unfair labor practices affecting commerce, within the mean-ing of Section 8 (a) (1) ,and (5) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, (Public Law 101 Chapter 120, 80th Congress, FirstSession), herein called the Act.Copies of the complaint and amended chargetogether with notice of hearing thereon, were duly served upon the Respondentand the UnionWith respect to the unfair labor practices, the complaint alleged in substancethat (1) on or about October 15, 1947, and at all times thereafter, although dulyrequested to do so, the Respondent has refused to bargain collectively with respect2 83 N. L. R. B. 564. See alsoMatter of SunPhotoCompany,78 N. L.R. B. 1249,in which,we dismissed a petition for investigationand certification of representatives in asimilarsmall business. PEREIRA STUDIO589to his employees' wages, hours of employment, and conditions of employmentwith the Union as the exclusive representative of his employees in a certainappropriate unit. although a majority of his employees in the said unit had selectedand designated the Union as their representative for such purpose; and (2) theRespondent has interfered with, restrained, and coerced his employees in theexercise of the rights guaranteed in the Act by (a) interrogating them withrespect to their union affiliations and activities, (b) threatening to close hisbusiness establishment if they preferred to bargain collectively through the Union,(c) expressing preference to bargain individually with them rather than Collec-tively through the Union, and (4) persuading them to withdraw from the Union.The answer duly filed by the Respondent denied the commission of thealleged unfair labor practices.The answer averred that the Board did nothave jurisdiction over the RespondentPursuant to notice, a hearing was held on June 2 and 3, 1948, at Tucson,Arizona, before Howard Myers, the Trial Examiner duly designated by the ChiefTrial Examiner.The General Counsel and the Respondent were representedby counsel ; the Union by a representative.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence pertinent tothe issues was afforded all parties.At the close of the General Counsel's case-in-chief, the Respondent moved to dismiss the complaint in its entirety for lackof proof and on the further ground that the hoard lacked jurisdiction. Themotion was denied. At the conclusion of the taking of the evidence, the Respond-ent renewed his motion to dismiss. Decision thereon was reserved. The motionis,for the reasons hereinafter set forth, denied.General Counsel's motionto conform the pleadings to the proof with respect to minor inaccuracies wasgranted.The oral argument, which is part of the stenographic transcript ofthe hearing and in which the General Counsel and the Respondent participated,was then had. Although afforded an opportunity to file with the undersignedbriefs and Findings of Fact and Conclusions of Law, none of the parties hasdone so.Upon the entire record in the case from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTFred Montgomery owns and operates the Pereira Studio in Tucson, Arizona,where he is engaged in portrait photography, processing and finishing of photo-graphic films, and in the sale of cameras, photographic supplies, picture framesand greeting cards.During the period from June 1, 1947, to June 1, 1948, Mont-gomery purchased cameras and camera accessories valued at $19,350 77, allof which were shipped to his business establishment in Tucson from points locatedoutside the State of Arizona.During the same period, he also purchased locallyphotographic finishing supplies valued at $1,507.96.During the aforesaid period,from ten to twelve percent of Montgomery'sgross sales,amounting to aboutforty or fifty thousand dollars, consisted of greeting cards and pictureframes,all of which cards and frames were purchased by Montgomery, and shipped tohim, from points located outside the State of Arizona.Montgomerydoesnot shipdirectly any sales outside the State of Arizona.Upon the above admitted facts, the Act is plainly applicable to theRespondentand the employees here involved.The test of the Act's application, laid down 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Supreme Court in theJones & Laughlin'case and repeatedly reaffirmedand applied by that Court in subsequent decisions,' is whether "stoppage of...operations by industrial strife" would or may result in interruption ofor interference with the free flow of goods in interstate and foreign commerce.In receiving his purchases almost entirely from outside the State of Arizona,the Respondent is engaged in interstate commerce within the meaning of theAct.'It is plain that a stoppage of the Respondent's operations would immedi-ately and directly operate to stop or curtail the interstate movement of goodsto the Respondent's plant.The jurisdictional test is thus completely satisfied,as the applicable decisions hold.The flow of commerce is the same flow, fromwhichever end it is viewed, and the protective power of the Congress does notvary by reason of the point from which the flow is viewed. As the Court pointedout in theNewport Newscase,supra:There can be no difference in principle between the case in which manu-facture precedes and that in which it follows interstate commerce: If theflow of commerce is obstructed by labor disputes it can make no differencefrom which direction the obstruction is applied.The power of the Congress, moreover, extends to the protection of interstatecommerce from interference or injury due to activities which are wholly in-trastate.4Nor does the fact that the Respondent owns and operates a small establish-ment and employs but a few persons divest the Board of jurisdiction over himand his employees.The decision of the Supreme Court in N.L. R. B. v. Fainblatt,supra,is decisive upon this point. In that case the Act was held applicable toa small manufacturer of women's clothing whose total output was about athousand dozen garments per month. Regarding this point the Court statedat page 604:Nor do we think it important, as respondents seem to argue, that thevolume of the commerce here involved, though substantial, was relativelysmall as compared with that in the cases arising under the National LaborRelations Act which have hitherto engaged our attention.The power ofCongress to regulate interstate commerce is plenary and extends to allsuch commerce be it great or small.Hanley v. Kansas City Southern Ry.Co.,. supra.The exercise of Congressional power under the Sherman Act,1 301 U. S. 1.2 Santa Cruz Fruit PackingCo. v. N.L. R. B.,303 U. S 453;ConsolidatedEdison Co v.N. L. R. B., 305 U.S. 197;N. L. R. B. v. Fainblatt,306 U. S. 601;N. L. R. B. v BradfordDyeing A88'n.,310 U. S. 318.8Washington, Virginia & Maryland Coach Co. v. N. L. R. B.,301 U. S. 142;N. L R. B.v.Norfolk Shipbuilding and Drydock Corp.,109 F. (2d) 128 (C. C. A.4) ; SouthernColoradoPower Co. v. N.L. R B,111 F (2d) 539 (C. C. A. 10);Newport News Shspbuild-ing & Drydock Co. v. N. L. R. B.,308 U. S.241; N. L. R. B. v. Suburban Lumber Co,121F. (2d) 829 (C C. A. 3), cert. den. 314 U. S. 693;Branders & Sons v. N. L. R. B.,142 F.(2d) 977 (C C A. 8), cert. den. 323 U. S 751;N. L. B. B. v. Richter Bakery,140 F. (2d)870 (C. C A 5). cert. den. 322 U S 754.'Coronado Coal Co. v. United Mine Workers,268 U. S. 295The Congress may regulatethe activities of a local grain exchange shown to have an injurious effect on interstatecommerce.Chicago Board of Trade v. Olsen,262 U.S. 1. It may regulate intrastaterates of interstate carriers where the effect of the rates is to burden interstate commerce.Houston, E. & W. Texas By Co. v. United State8,1234 U.S. 342.It may compel the adop-tion of safety appliances on rolling stock moving intrastate because of the relation to andeffect of such appliances upon interstate traffic moving over the same railroad.SouthernBy. Co.v.United States,222 U. S. 20. PEREIRA STUDIO591the Clayton Act, the Federal Trade Commission Act, or the National MotorVehicle Theft Act, has never been thought to be constitutionally restrictedbecause in any particular case the volume of the commerce affected maybe small.The amount of the commerce regulated is of special significanceonly to the extent that Congress may be taken to have excluded commerceof small volume from the operation of its regulatory measure by expressprovision or fair implicationII. THE ORGANIZATION INVOLVEDPortrait & Commercial Photographers & Photo Finishers Union, No. 24244,affiliated with the American Federation of Labor, is a labor organization admit-ting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICES1. Interference, restraint, and coercion.There is no evidence of any union activity among the employees of the Respond-ent prior to March 1947.Between March 15 and April 30 of that year, thesix employees then in the Respondent's employ paid the stipulated initiationfees to the Union.On October 15, 1947, 3 representatives of the Union called upon Montgomeryand informed him that the Union represented a majority of his employees.Theythen asked him to recognize the Union as the exclusive collective bargainingrepresentative of his employees and to bargain collectively with it as such repre-sentative.Montgomery testified, and the undersigned finds,5 that after theUnion's representative explained to him the reason for their visitMr. Durkin (a representative of the Union), I believe, informed me thatthere was no question of salaries,. it was not a question of increasing thecost.I told him that I was under the impression, and I had had no com-plaints from the employees, they had always been treated good, their hourswere good, they got a paid vacation each year, and I could see no need forthe union to undertake to look after their affairs, especially since the costof doing business was at its maximum at the present.Mr. Durkin told me that he understood and had been told by my employeesthat they were very well satisfied with working conditions, with theirsalaries, and that it was not a question of salaries, they were not seekingto increase their salaries, but they would like for me to sign up with themso that they could hold the standards of competitive places up to mystandards.Montgomery further testified, and the undersigned further finds, that after theUnion's representatives told him that if he would execute a collective bargainingcontract the Union would send considerable business to him and that he repliedthat after he had executed a contract, the Union would then endeavor to inducehis competitors to execute similar contracts and then he would be in no betterposition because the Union then would have to send business to those executingcontracts.Toward the end of the conference, according to Montgomery'stestimony, which testimony the undersigned credits, Durkin mentioned thatmaybe I could not afford to close up my photo finishing, that the business would5 The testimony of Montgomery, quoted herein, is taken fromhis answers given inresponse to questionspropounded to himby his counsel. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuffer too much, and I told him at that time that at least as far back as a yearor more that I had contemplated discontinuing the photo finishing departmentdue to the fact that the overhead was too high for the volume,and that I wouldbe much better off not operating photo finishing and taking care of my camerashop and portrait and commercial work.After the Union's representatives left the Respondent's studio,Montgomeryinformed John Gabusi,and his brother,Roy, of the union representatives visitand then asked them whether they belonged to the Union.Each replied in theaffirmative.Montogomery then said to John Gabusi, in the presence of Roy,according to Montgomery's credited testimony :I could not see and could not understand what the union could do for ourbusiness.In the first place, as far as I could see the only excuse for a union,from information that I had gained from the newspapers,that the idea of aunion was to have a continual increase in salary, and that our salaries wereat the maximum at the present time, and if the union did come in and increasesalaries,itwould make photo finishing prohibitive to me, because the salarieswere at their maximum at present.I also told him that he is entitled to affiliate himself with any union orany body of people that he cares to,but that I believed in my personalopinion that somebody had been exaggerating the profits of the photo finish-ing business and perhaps talked him into something,not realizing both sidesof the story,and that I would like for him to take two or three days or untilSaturday,those were my exact words, to think over the situation,then makeup his mind;maybe he has been talked into something that was not-thatwas exaggerated,and that since he'has heard my side of the story and thatwe are not making money on the photo finishing,how could we hope toincrease salaries and still stay in business;and that he is at liberty anytime to affiliate himself to any union, but on the other hand,I told him thatI had some little prejudice,but since it was my place of business I preferredto do business with them separately and individually and not as a groupthrough some outsider that has no connection with our business and, as faras I know, knows nothing about our particular type of business.Montgomery admittedly then repeated substantially the same statements to histwo other employees.Roy Gabusi testified that during the above quoted conversation of October 15,Montgomery said that he "would like to know by Saturday[three days hence]-ifwe still belonged to the Union or not." John Gabusi testified that during theconversation of October 15, as quoted above, Montgomery said to him that hewould give him until Saturday next to decide whether he would remain in theUnion or not.The undersigned finds that Montgomery,in his conversations-withJohn and Roy Gabusi made the additional statements,above referred to, attrib-uted to him by the Gabusi.brothers.That evening or the next evening, Roy Gabusi attended a meeting of the Union.He was the one employee of the Respondent who attended.There were,however,other members present but they were employed in other establishments.At themeeting, Roy Gabusi announced his resignation from the Union.The next day,according to Montgomery's credited testimony :The four people that I had talked to, they all came to me, and they toldme that they wanted to tell me that they believed they had been talked intosomething against their better judgment, and that since thinking the matterover and seeing both sides, they would rather stay with me and do their PEREIRA STUDIO593bargaining individually as before,and they did not wish to affiliate themselveswith any outside group of people.Q.Did you again or not explain to them they had a right to belong tothe union?A. I told them at that time that I didn't want themto be influencedby anything that I said, but I did want them to understand these things, myside as well as the other side, and draw their own conclusions.They areperfectly at liberty to affiliate themselves with any union whatsoever, and Iwould prefer to do business with them individually.On or about January 1, 1948, Montgomery received a notice from the Unionthat it intended to picket his place of business because he had refused to bargaincollectively with it as the designated bargaining representative of his employees.Upon receipt of the notice, Montgomery called his employees together ; toldthem the contents of the notice;asked them whether the Union still representedthem ; when they replied in the negative,Montgomery then prepared and hadeach employee sign a letter which, in effect,was a resignation from the Union ;and then Montgomery forwarded the letter to the Union.It is clear from the above recital of the facts that the Respondent was opposedto its employees joining the Union and forcibly brought that fact to theirattention when he told them, in his conversation with them on October 15, 1947,among other things, that he would give each of them 3 days in which to decidewhether to remain a union member or not. This statement was made in con-nectionwith his remark"if the union[come] in and increase salaries, itwould make photo finishing prohibitive to me." Indicating that if the employeesremained members of the Union,he would discontinue the photo finishing depart-ment, the one department in which he had employees.The other departments,Montgomery handled himself.That the employees so understood Montgomeryis evidenced by his testimony that on October 16, the employees told him "theywould rather stay with him and do their bargaining individually as before,and they did not wish to affiliate themselves with any outside group of people."The Respondent's counsel concluded at the hearingthatMontgomery's state-ments to his employees on October 15, 1947, are protected by Section 8 (c)of the Act.Insofar as presently relevant,that section provides that "Theexpressing of any views,arguments,or opinion...shall not . . . be evi-dence of an unfair labor practice...ifsuch expression contains no threatof reprisal or force or promise of benefit."The legislative history of the Actclearly indicates that the objective of Section 8 (c) was to preclude an inferenceof unfair conduct from an unconnected statement of attitude alone. It wasnot designed to preclude,as here, consideration of connected, immediatelyrelevant utterances.Viewed in this light, the statements of Montgomery carriedwith them the threat of closing his establishment if the employees continued toinsist upon having the Union bargain for them or if they remained membersthereof.Hence, the requirements of Section 8 (c) is fully met.Assuming,arguendo,thatMontgomery's statements did not in themselvescontain any such threat of reprisal or force or promise of benefit.That fact,standing alone, would not bring the statements within the purview of Section 8(c) for, as the legislative history of the Act shows,that the Congress did notintend that the threats and promises of benefit which remove expressions ofviews and opinions from the protection of that section must necessarily appearin the context of such statement.Itwas not,moreover,the intention of the 594DECISIONSOF NATIONALLABOR RELATIONS BOARDCongress to preclude a consideration of threats or promises of benefit where, ashere, they are implicitly and inextricably a part of the conduct in question eAccordingly, the undersigned finds upon the entire record in the case, thatby making the anti-union statements and engaging in anti-union activities, asepitomized above, including the preparation and distribution of the letter ofresignations, the Respondent has interfered with, restrained, and coerced hisemployees in the exercise of the rights guaranteed in Section 7 of the Act therebyviolating Section 8 (a) (1) of the Act.2.The refusal to bargain collectively with the Uniona.The appropriate unitThe complaint alleged that during all times material herein Respondent's em-ployees, excluding supervisory employees as defined by the Act, constitute, andnow constitute a unit appropriate for the purposes of collective bargaining.This evidence was introduced tending to show that the said unitwas, or is,inappropriate.Under the circumstances, the undersigned finds that all theRespondent's employees, excluding all supervisory employees having the author-ity, in the interest of the Respondent, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline other employees, or respon-sibily to direct them, or to adjust their grievances, or effectively to recommendsuch action, if in connection with the foregoing the exercise of such authority isnot of a merely routine or clerical nature but requires the use of independentjudgment now constitute, and at all times material herein, did constitute, aunit appropriate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act. The undersigned further finds that the said unitinsures tothe said employees of the Respondent the full benefit of their rightto self-organization and collective bargaining and otherwise effectuates thepolicies of the Act.b.Representation by the Union of a majority in the appropriate unitOn and since October 15, 1947, the Respondent has had four persons in hisemploy.The General Counsel contended at the hearing that all of them shouldbe included in the appropriate unit.The Respondent, on the other hand, con-tended that John Gabusi, and the person who replaced Gabusi when he resignedfrom the Respondent's employ in April of this year, should be excluded fromthe unit because Gabusi was, and his replacement is, a supervisory employeeas defined in the Act.The evidence clearly shows that the Respondent's con-tention is correct and the undersigned so finds.As found above all the employees were members of the Union on October 15,1947, and that they so advised Montgomery on that date. The undersignedfinds, contrary to the Respondent's contention, that the said employees, exclusiveof John Gabusi, are still members of the Union. In support of his position, theRespondent points to the repudiation of the Union by the employees on October16, 1947, and early in January 1948, as evidence that the Union no longer repre-sents his employees.The Respondent cannot excuse his refusal to recognizeor bargain with the Union on the basis of the alleged defection from the Union,even assuming that a number sufficient to destroy the majority status had re-See 93 Cong.Rec. 4261, 3950,6601, 6603,6604-6605,6673, 7002;Sen. Rep.No. 103,80th Cong.,1st Sess., p.23; House Rep. No. 510, 80th Cong.,1st Sess., pp.43, 45; HouseRep. No. 245,80thCong., 1st Sess., p. 33. PEREIRA STUDIO595pudiated the Union on October 16, 1947, and in January 1948, since these de-fections were induced by the Respondent's unlawful conduct. It follows, there-fore, that the Respondent's unfair labor practices cannot operate to destroythe exclusive representative status of the Union previously established by theuntrammeled will of the majority of the employees in the appropriate unit'In view of the foregoing, and upon the entire record, the undersigned finds thaton October 15, 1947, and at all times thereafter, the Union was, and still is, theexclusive representative of all the employees in the appropriate unit for the pur-poses of collective bargaining with respect to pay, hours of employment, andother conditions of employment.c.Therefusalto bargain collectivelyIt is evident from the above recital of the facts in this case that theRespondenton October 15, 1947, and at all times thereafter refused to bargain collectivelywith the Union as the exclusive bargaining representative of his employees.It would serve no useful purpose to set forth here at length the evidence,alreadysummarized above.The summaryshows its substance.The undersigned, ac-cordingly, finds that on October 15, 1947, and at all times thereafter, the Re-spondent refused to bargain collectively with the Union as the exclusive repre-sentative of his employees in an appropriate unit, and has thereby interferedwith, restrained, and coerced his employees in the exercise of the rightsguaran-teed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the Respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as has been found to be unfair laborpractices, tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practicesviolating Section 8 (a) (1) and(5) of the Act,the undersigned will recommendthat he cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that the Respondent has refused to bargain collectively withthe Union as the exclusive representative of his employees in an appropriate unit,the undersignedwillrecommend that the Respondent upon request, bargaincollective with the Union.The scope of the Respondent's illegal conduct discloses a purpose to defeat self-organization among his employees.Shortly after the Respondent learned ofthe union activities of his employees he sought to coerce them in the exercise ofthe rights guaranteed them in the Act by refusing,among other things,to bar-gain collectively with the Union.Such conduct, which is specifically violativeof Section 8 (a) (1) and(5) of the Act, reflects a determination generally tointerfere with, restrain,and coerce his employees in the exercise of the right7SeeMedo Photo Supply Corporation v. N. L. R. B.,321 U. S. 678;N. L. R. B. v.Bradford Dyeing Ass'n,310 U.S' 318;International Machinists v. N. L. R. B.,311 U. S.72; CfFranks 'Bros. Co v. N. L. R. B,321 U. S. 702 andNational Licorice Co. v.N L. R. B.,309 U. S. 350. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDto self-organization, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or other mutual aidor protection, and presents a ready and effective means of destroying self-organization among his employees.Because of the Respondent's unlawful con-duct and since there appears to be an underlying attitude of opposition on thepart of the Respondent to the purposes of the Act to protect the rights of em-ployees generally, the undersigned is convinced that if the Respondent is notrestrained from committing such conduct, the danger of their commission in thefuture is to be anticipated from the Respondent's conduct in the past, and thepolicies of the Act will thus be defeated. In order, therefore, to make effectivethe interdependent guarantees of Section 7 of the Act, to prevent a recurrenceof unfair labor practices, and thereby minimize industrial strife which burdensand obstructs commerce, and thus effectuate the policies of the Act, the under-signed will recommend that the Respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregong findings of fact, and upon the entire record inthe case; the undersigned makes the following :CONCLUSIONS OF LAW1.Portrait & Commercial Photographers & Photo Finishers Union, No. 24244,affiliated with the American Federation of Labor is a labor organization, withinthe meaning of Section 2 (5) of the Act.2.All the Respondent's employees, exclusive of supervisory employees havingthe authority, in the interest of the Respondent, to hire, transfer, suspend, layoff, recall, promote, discharge, assign, reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances, or effectively recommendsuch action, if in connection with the foregoing the exercise of such activity is notof a merely routine or clerical nature but requires the use of independent judg-ment constitute, and during all the times material did constitute, a unit appro-priate for the purposes of collective bargaining, within the meaning of Section8 (a) (5) of the Act.3.The aforesaid Union was on October 15, 1947, and at times thereafter hasbeen, and now is, the exclusive representative of all the employees in the afore-said unit for the purposes of collective bargaining, within the meaning of Section9 (a) of the Act.4.By refusing pn October 15, 1947, and at all times thereafter, to bargain col-lectively with the Union as the exclusive representative of all the employees inthe appropriate unit, the Respondent has engaged in, and is engaging in, unfairlabor practices, within the meaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged in,and is engaging in, unfair labor practices, within the meaning of Section 8 (a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSOn the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the Respondent,Fred Montgomery, doing business as Pereira Studio, Tucson, Arizona, his agents,successors,and assigns,shall : PEREIRA STUDIO5971.Cease and desist from :(a) Refusing to bargain collectively with the aforesaid Union as the exclusiverepresentative of all the employees in the above described appropriate unit;(b) In any other manner interfering with, restraining,or coercing his em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist the Union or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion as guaranteed in Section7 of the Act.2.Take the following affirmative action which the undersigned finds will effectu-ate the policies of the Act :(a)Upon request bargain collectively with the Union as exclusive repre-sentative of all his employees in the above-described appropriate unit and if anunderstanding is reached,embody such understanding is a signed agreement ;(b)Post in his studio in Tucson, Arizona, copies of the notice attached hereto,marked"Appendix A."Copies of said notice, to be furnished by the RegionalDirector of the Twenty-firstRegion, shall,after being duly signed by the Re-spondent,be posted by the Respondent immediately upon receipt thereof, andmaintained by it for sixty(60) consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered,defaced, or covered by any other material ;(c)Notify the Regional Director for the Twenty-first Region(Los Angeles,California),in writing,within ten (10)days from the receipt of this Inter-mediate Report, of what steps the Respondent has taken to comply herewith.It is further recommended that unless,on or before ten (10)days from thelate of the receipt of this Intermediate Report, the Respondent notifies the saidRegional Director in writing that he will comply with the foregoing recomenda-tions, the NationalLaborRelations Board issue an order requiring the Respond-ent to take the action aforesaid.As provided in Section 203 46 of the Rules and Regulations of the NationalLabor Relations Board, Series5,effective August 22, 1947, any party may withintwenty(20) days from the date of service of the order transferring the caseto the Board,pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building,Washington 25, D. C.,an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceeding (includingrulings upon all motions or objections)as he relies upon, together with theoriginal and six copies of a brief in support thereof;and any party may, withinthe same period,file an original and six copies of a brief in support of the Inter-mediate Report. Immediately upon the filing of such statement of exceptionsand/or briefs,the party filing the same shall serve a copy thereof upon eachof the other parties.Proof of service on the other parties of all papers filedwith the Board shall be promptly made as required by Section 203.85. Asfurther provided in said Section 203.46, should any party desire permission toargue orally before the Board,request therefor must be made in writing tothe Board within ten (10)days from the date of service of the order transferringthe case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations, and recom-mended order herein contained shall,as provided in Section 203.48 of said Rulesand Regulations be adoptedby theBoard and become its findings,conclusions,844340-50-vol. 83-39 598DECISIONSOF NATIONALLABOR RELATIONS BOARDand order,and all objections and exceptions thereto shall be deemed waived forall purposes.Dated at Washington, D. C. this 25th day of June, 1948.HOWARD MEYERB,Trial Examiner.APPENDIX ANoTIcE To ALL EMPLoYF.EsPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,,to. join or assistPORTRAIT & COMMERCIALPHOTOGRAPHERS &PHOTO FINISHERSUNION, No. 24244, affiliated with the American Federation of Labor, or anyother labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection.All our employeesare free to become or remain members of this union, or any other labororganization:WE WILL BARGAIN collectively upon request with the above-named union as the'exclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment, or other conditionsof employment, and if an understanding is reached, embody such under=standingin a signedagreement.The bargaining unit is :All our employees, exclusive of supervisoryemployeesas defined by theaforesaid Act.FBED MONTGOMERY,DOING BUSINESS ASPEREIRA STUDIO,Employer.By--------------------------------------Dated--------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered; defaced, or covered by any other material.